Notice of Pre-AIA  or AIA  Status
        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
                                                       Status of the Claims
       This action is in response to applicant’s filing on May 02, 2019.  Claims 1-20 are pending.
                                                   Claim rejections - 35 USC § 112
3.            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


        Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                As per claims 1, 10, and 17 the element “generating data indicative of a vehicle service incentive” is indefinite because “generating” has a common meaning that is contrary to how is being used in the claims.   The meaning of “generating” is to produce or to cause something to arise.  Applicant’s disclosure does not attribute such a definition for the term “generating”.  In fact, from the specification “generating” is more like selecting a vehicle service incentive. The term is indefinite because the specification does not clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
As per claims 17-20, the preamble of claims 17-20 recites that the invention is directed to “one or more tangible, non-transitory, computer-readable media”. Further, the claim recites that the media “collectively store instruction”. This claim is indefinite because both the claims and the specification are silent as to how instructions can be collectively stored; and, because it would be difficult to determine how many media are needed to practice the invention the metes and bound of these claims is difficult to ascertain.
As per Claim 10, this claim recites the same language, i.e., “one or more tangible, non-transitory, computer-readable media” and is, therefore, rejected under the same rationale outlined with respect to claims 17-20.

                                                  Claim rejections - 35 USC § 101
    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


.                   
  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


   Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine and a process. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1

      Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
      Here, the claims recite the abstract idea of determining that a geographic area has an imbalance in the number of vehicle associated with a particular geographic area; and generating a vehicle service incentive to mitigate the vehicle imbalance for the geographic area as recited in claims 1, 3, 4, 10, 14, and 17.
CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) ("we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category").
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Revised Guidance Step 2A - Prong 2

  Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool ("apply it") to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Claims 1, 10, and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the independent claims do recite that the method/system/operations is for “controlling autonomous vehicles”, there are no limitations in the body of the claims that recite determining and controlling a vehicle.  The computing system/processor in the body of these claims do not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) obtains/receives the data that is transmitted from a likely back-end server and does not perform any further functions.  While the data is obtained, used for a calculation such as to determine an imbalance in vehicle coverage, and then communicates re-positioning request albeit with an attached incentive, it is not transformed by any steps of the method, or used to implement in a specific control of the vehicle.
Furthermore, the limitation "communicating” repositioning assignments to vehicles to correct/alleviate the determined imbalance merely uses generic computing components Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B

Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something "significantly more" than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: "computing system" and "one or more processors" do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., "apply it") on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, HH 95-98,199-202 of the specification). See Alice, 573 U.S. at 223 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Thus, these elements, taken individually or together, do not amount to "significantly more" than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an "inventive concept" which 
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g. Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
Thus, since independent claims 1, 10, and 17 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial 
As for dependent claims 2-9, 11-16 and 18-20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea. The claims also fail to add additional limitations that would amount to significantly more than the abstract idea. Therefore, the invention of claims 2-9, 11-16 and 18-20 as a whole, considering all claim elements both individually and in combination, are not patent eligible.        
                                               

      Claim rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

    Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scicluna (US-20160247247-A1) in view of Dicker et al (US-20170352125-A1).
     As per Claim 1, Scicluna discloses a computer-implemented method for controlling autonomous vehicles (Scicluna at Para. [0023]), comprising:  obtaining, by a first computing system comprising one or more computing devices, data associated with a geographic area (Scicluna see at least Para. [0107] which discloses obtaining “geographical area including a plurality of vehicle resources, locations to be serviced, and priority environments”; Para [0142] which discloses a “driver network database 131 [that] stores information about every vehicle in the fleet”; and Para [0291] which discloses that the “vehicle resources are autonomous vehicles”.);  determining, by first the computing system, that the geographic area has a vehicle imbalance based at least in part on the data associated with the geographic area (Scicluna see at least Para.[0245] which discloses obtaining “high imbalance in an area between supply and demand (for instance compared to an average across the fleet) and to automatically set hot spots based on the detection”.);  
 Scicluna does not explicitly disclose generating, by the first computing system, data indicative of a vehicle service incentive associated with the geographic area that has the vehicle imbalance.  Scicluna does teach, Para. [0239], the use of “a bonus parameter value [that] relates to a degree by which vehicles are attracted to the hot spot”. The hot spot in Scicluna is an and 
communicating, by the first computing system, the data indicative of the vehicle service incentive to a second computing system associated with a vehicle provider, wherein the vehicle provider is associated with one or more autonomous vehicles (Scicluna see at least Para. [0106] which discloses transmitting “information to the vehicle resource device about allocated tasks and destinations (e.g., transmitting an assigned destination to a vehicle's driver)” and Dicker at Para. [0076] which discloses “network system 100 can generate and transmit an incentive offer 184”).  
         As per Claim 2, Scicluna  discloses a computer-implemented method for controlling autonomous vehicles,  further comprising:  confirming, by the first computing system, that a first autonomous vehicle of the one or more autonomous vehicles associated with the vehicle provider is being or has been re-positioned with respect to the geographic area (Scicluna at least Para. [0187] which discloses allowing “the driver to confirm the customer when the driver meets the customer at the pick-up location.”)  
         As per Claim 3, Scicluna  discloses a computer-implemented method for controlling autonomous vehicles, wherein confirming that the first autonomous vehicle of the one or more autonomous vehicles associated with the vehicle provider is being or has been re-positioned with respect to the geographic area comprises:  obtaining data indicative of a motion plan of the first autonomous vehicle; and determining that the first autonomous vehicle is being or has been re- positioned with respect to the geographic area based at least in part on the data indicative of the motion plan of the first autonomous vehicle (Scicluna see at least Para. [0291] discloses “autonomous mode controller controls the speed and direction of the autonomous vehicle and maintains an accurate record of the unmanned vehicle's location and orientation.”) 
          As per Claim 4, Scicluna  discloses a computer-implemented method for controlling autonomous vehicles, wherein confirming that the first autonomous vehicle of the one or more autonomous vehicles associated with the vehicle provider is being or has been re-positioned with respect to the geographic area comprises:  obtaining location data associated with the first autonomous vehicle (Scicluna see at least Para. [0107] which discloses obtaining “geographical area including a plurality of vehicle resources, locations to be serviced, and priority environments”; Para [0142] which discloses a “driver network database 131 [that] stores information about every vehicle in the fleet”; and Para [0291] which discloses that the “vehicle resources are autonomous vehicles”.); and  68determining that the first autonomous vehicle is being or has been re- positioned with respect to the geographic area based at least in part on the data indicative of the location data (Scicluna see at least Para. [0187] which discloses providing “navigation guidance to the pick-up location in response to the driver selecting the pick-up location by way of an input on the driver's device 110.”) 
      As per Claim 5, Scicluna  discloses a computer-implemented method for controlling autonomous vehicles, further comprising:  obtaining, by the first computing system, data indicative of a vehicle service request for a vehicle service associated with the geographic area (Scicluna see at least [0113] which discloses “receiving a request to provide a vehicle generating, by the first computing system, data indicative of a vehicle service assignment based at least in part on the vehicle service incentive and the vehicle service request (Scicluna discloses accepting a service request (booking), Para. [0182], confirming the service request, Para.  [0183], and allocating the service request, see Paras [0184]-[0185]); and communicating, by the first computing system, the data indicative of the vehicle service assignment to at least one of the second computing system (Scicluna at Para. [0291] discloses an “autonomous mode controller” which is a second computing system) associated with the vehicle provider or the first autonomous vehicle (Scicluna see at least Para. [0186] which discloses “message to the customer with details of the allocated vehicle” and Para. [0187] which discloses “message to the driver with details of the job”.).  
As per Claim 6, Scicluna discloses a computer-implemented method for controlling autonomous vehicles, but explicitly fails to disclose that “the vehicle service incentive comprises an increase in a compensation parameter associated with the vehicle service.” Dicker in the same field of endeavor discloses   at Para. [0039] an “increased incentives until the scheduled transport 142 is claimed.” It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the increased incentive of Dicker in Scicluna’s vehicle allocator so as to “improve the overall system efficiency and the availability and responsiveness of vehicles to requests” in priority environments. Scicluna at Para. [0024].
As per Claim 7, Scicluna discloses a computer-implemented method for controlling autonomous vehicles, but explicitly fails to disclose that the vehicle service incentive comprises an increase in a rating parameter associated with the first autonomous vehicle or the vehicle provider.   Dicker in the same field of endeavor discloses   at Para. [0080] “can incentivize good ratings and good service in general by providing those drivers with claim offers 186 for the most lucrative scheduled transport requests 198.” It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the incentivized rating of Dicker in Scicluna’s vehicle allocator so as to “improve the overall system efficiency and the availability and responsiveness of vehicles to requests” in priority environments. Scicluna at Para. [0024].
As per Claim 8, Scicluna  discloses a computer-implemented method for controlling autonomous vehicles, wherein the data associated with the geographic area comprises at least one of data indicative of a demand for the one or more vehicle services associated with the geographic area (Scicluna at Para. [0247] imbalance due to demand), data indicative of a number of vehicles within the geographic area (Scicluna at Para. [0247] imbalance due to supply), data indicative of an event associated with the geographic area (Scicluna at Para. [087] imbalance due to an attraction), or data indicative of a weather condition associated with the geographic area (Scicluna at Para [00246] discloses an imbalance when “bookings for the area are unusually high having regard to the usual conditions at that particular time” which the Examiner interprets as un-planned condition such as the weather.).  
As per Claim 9, Scicluna  discloses a computer-implemented method for controlling autonomous vehicles, wherein the second computing system associated with the vehicle provider is configured to select at least one of the one or more autonomous vehicles for re-positioning with respect to the geographic area (Scicluna see at least Paras [0291]-[0292] which discloses “autonomous mode controller controls the speed and direction of the 
   As per Claim 10, Scicluna discloses a computing system, one or more processors (Scicluna see at least Para. [0299] discloses “including one or more processors”); and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (Scicluna see at least Para. [0299] which discloses “stores computer program instructions that, when loaded into the processing circuitry 1212, control the operation of the server 40.”)  comprising: 
                  obtaining data indicative of a geographic area with a vehicle imbalance (Scicluna see at least Para. [0245] which discloses obtaining “high imbalance in an area between supply and demand (for instance compared to an average across the fleet) and to automatically set hot spots based on the detection”.); 
                  Scicluna does not explicitly disclose generating data indicative of a vehicle service incentive associated with the geographic area that has the vehicle imbalance, Scicluna does teach, Para. [0239], the use of “a bonus parameter value [that] relates to a degree by which vehicles are attracted to the hot spot”. The hot spot in Scicluna is an area that has or will have an imbalance.   Dicker, in the same field of endeavor, discloses at Para. [0039] “incentive or bonus payment” to drivers to motive them to claim a transportation request.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the incentive of Dicker in Scicluna’s vehicle allocator so as to “improve the overall system efficiency and the availability and responsiveness of vehicles to requests” in priority environments. Scicluna at Para. [0024]. and 
communicating the data indicative of the vehicle service incentive to a plurality of other computing systems of a plurality of vehicle providers, each different computing system being associated with a different vehicle provider, and each different vehicle provider being associated with one or more different autonomous vehicles (Scicluna see at least Para. [0291] with Para. [0106] which discloses transmitting “information to the vehicle resource device about allocated tasks and destinations (e.g., transmitting an assigned destination to a vehicle's driver)” and Dicker at Para. [0076] which discloses “network system 100 can generate and transmit an incentive offer 184”).  
As per Claim 11, Scicluna  discloses a computing system, wherein the operations further comprise: confirming that a first autonomous vehicle associated with a first vehicle provider is being or has been re-positioned with respect to the geographic area (Scicluna at least Para. [0187] which discloses allowing “the driver to confirm the customer when the driver meets the customer at the pick-up location.”).  
As per Claim 12, Scicluna discloses a computing system, wherein the operations further comprise: indicating that the vehicle service incentive associated with the geographic area is unavailable to the vehicle providers other than the first vehicle provider (Scicluna at Para. [0126] which discloses “a vehicle resource allocation system may provide for selecting a particular vehicle resource to allocate to a vehicle request, even if another vehicle may be closer at the time of the request, in order to efficiently maintain vehicle resources within an extended priority zone”.).  
As per Claim 13, Scicluna  discloses a computing system, comprises: communicating, to the other computing systems associated with the other vehicle providers, data indicating that the vehicle service incentive associated with the geographic area is unavailable (Dicker see 
As per Claim 14, Scicluna discloses a computing system, wherein the operations comprise:  determining a number of autonomous vehicles needed for re-positioning with respect to the geographic area based at least in part on the vehicle imbalance (Scicluna see at least Para. [0247] which discloses “[a]n imbalance of supply versus demand may be determined compared to supply and demand levels across the fleet or in a larger area.”)  
As per Claim 15, Scicluna  discloses a computing system, wherein the operations comprise: confirming that a plurality of autonomous vehicles with at least the number of autonomous vehicles needed for re-positioning with respect to the geographic area are being or have been re-positioned with respect to the geographic area (Scicluna at least Para. [0116] which discloses allowing “a vehicle allocation system may determine the current locations of all of the vehicles in its fleet, and determine that a vehicle is outside of a hot spot but within an attraction distance of the hot spot, or is otherwise within an extended priority zone defined and associated with the hot spot.”).  
As per Claim 16, Scicluna discloses a computing system, wherein a first autonomous vehicle of the plurality of autonomous vehicles is associated with a first vehicle provider and wherein a second autonomous vehicle of the plurality of autonomous vehicles is associated with a second vehicle provider. (Scicluna at Para. [0291] discloses that each driver is a service provider and is associated with an autonomous vehicle “where the system 100 comprises autonomous vehicles, each driver device 110 is replaced with an on-board control system, which can be termed an autonomous mode controller. The autonomous mode controller 
              As per Claim 17, Scicluna discloses One or more tangible, non-transitory, computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Scicluna see at least Para. [0299] which discloses “stores computer program instructions that, when loaded into the processing circuitry 1212, control the operation of the server 40.”), the operations comprising: 
                 obtaining data indicative of a geographic area with a vehicle imbalance (Scicluna see at least Para. [0245] which discloses obtaining “high imbalance in an area between supply and demand (for instance compared to an average across the fleet) and to automatically set hot spots based on the detection”.); 
                 Scicluna does not explicitly disclose generating data indicative of a vehicle service incentive associated with the geographic area that has the vehicle imbalance, Scicluna does teach, Para. [0239], the use of “a bonus parameter value [that] relates to a degree by which vehicles are attracted to the hot spot”. The hot spot in Scicluna is an area that has or will have an imbalance.   Dicker, in the same field of endeavor, discloses at Para. [0039] “incentive or bonus payment” to drivers to motive them to claim a transportation request.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the incentive of Dicker in Scicluna’s vehicle allocator so as to “improve the overall system efficiency and the availability and responsiveness of vehicles to requests” in priority environments. Scicluna at Para. [0024]. 
                communicating, to a plurality of computing systems, the data indicative of the vehicle service incentive associated with the geographic area, wherein each computing system of the plurality of computing systems is associated with a different vehicle provider (Scicluna see at least Para. [0106] which discloses transmitting “information to the vehicle resource device about allocated tasks and destinations (e.g., transmitting an assigned destination to a vehicle's driver)” and Dicker at Para. [0076] which discloses “network system 100 can generate and transmit an incentive offer 184”);
              confirming that a first autonomous vehicle associated with a first vehicle provider is being or has been re-positioned with respect to the geographic area (Scicluna at least Para. [0187] which discloses allowing “the driver to confirm the customer when the driver meets the customer at the pick-up location.”); and  
             communicating data indicative of a first vehicle service assignment to the first autonomous vehicle, wherein the first vehicle service assignment is based at least in part on the vehicle service incentive (Scicluna discloses accepting a service request (booking), Para. [0182], confirming the service request, Para.  [0183], and allocating the service request, see Paras [0184]-[0185]), and wherein the first vehicle service assignment is indicative of a first requested vehicle service (Scicluna see at least [0113] which discloses “receiving a request to provide a vehicle resource at a first location, at 306, and receiving a request to provide a vehicle resource at a second location, at 308.”).  
   As per Claim 18, Scicluna discloses one or more tangible, non-transitory, computer-readable media, wherein the operations further comprise: 
                 confirming that a second autonomous vehicle associated with a second vehicle provider is being or has been re-positioned with respect to the geographic area (Scicluna at , wherein the second vehicle provider is different from the first vehicle provider (Scicluna see at least Para. [0291] with Para. [0106] which discloses transmitting “information to the vehicle resource device about allocated tasks and destinations (e.g., transmitting an assigned destination to a vehicle's driver)” and Dicker at Para. [0076] which discloses “network system 100 can generate and transmit an incentive offer 184”); and 
                communicating data indicative of a second vehicle service assignment to the second autonomous vehicle, wherein the second vehicle service assignment is based at least 71in part on the vehicle service incentive, and wherein the second vehicle service assignment is indicative of a second requested vehicle service (Scicluna at Para. [0291] discloses that each driver is a service provider and is associated with an autonomous vehicle “where the system 100 comprises autonomous vehicles, each driver device 110 is replaced with an on-board control system, which can be termed an autonomous mode controller. The autonomous mode controller controls the speed and direction of the autonomous vehicle and maintains an accurate record of the unmanned vehicle's location and orientation.”).  
As per Claim 19, Scicluna discloses one or more tangible, non-transitory, computer-readable media, but explicitly fails to disclose that the vehicle service incentive comprises an increase in a compensation parameter associated with the first requested vehicle service.  Dicker in the same field of endeavor discloses   at Para. [0039] an “increased incentives until the scheduled transport 142 is claimed.” It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the increased incentive of Dicker in Scicluna’s vehicle allocator so as to “improve the overall system efficiency and the availability and responsiveness of vehicles to requests” in priority environments. Scicluna at Para. [0024].  
As per Claim 20, Scicluna discloses one or more tangible, non-transitory, computer-readable media, but explicitly fails to disclose that the vehicle service incentive is associated with a pre-determined time period (Dicker see at least Para. [0039] which discloses “gradually provide increased incentives until the scheduled transport 142 is claimed” and Para. [0076] which includes a time sensitive offer when the network system 100 generates “and transmit an incentive offer 184 to one or more transport providers close to the start location (575), to which the transport providers may accept or decline (575).”).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the time sensitive incentive of Dicker in Scicluna’s vehicle allocator so as to “improve the overall system efficiency and the availability and responsiveness of vehicles to requests” in priority environments. Scicluna at Para. [0024]. 

                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920.  The examiner can normally be reached on 7:30 am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Thomas G. Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ellis B. Ramirez/

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661